Title: Orders, 29 October 1755
From: Washington, George
To: 



Williamsburgh.
Winchester October 29th 1755.

One Subaltern, one Sergeant, one Corporal, one Drummer and twenty-five private men, the Guard to-day—Captain Peachy is ordered to take upon him the command of the Recruits which arrived here under Lieutenant Hall and Ensign Price; who are also ordered to act under him, until further orders—Ensign Hedgeman, and the Recruits which arrived with him, are ordered to join Lieutenant King, and be under his command until further orders—Lieutenant Eustace, and the eight men with him, are to join (as soon as they arrive at Fort Cumberland) the Company which Captain Waggener commands at present; and the Party left with Sergeant Shaw, is to return to

their respective companies, so soon as they reach the Fort—The Commissary is to see that the Magazine is secured, by fastening up the windows &c. better than they now are.
The Officers are to see that the men are clothed to-morrow, and to be very particular in their Accounts of what they receive. They will also receive Arms so soon as they arrive from Fort Cumberland, to complete their Recruits. They are to see that each man distinguishes his Firelock by some particular mark, which the Subalterns of the Company are to enter in a Book, they are to keep for that purpose. Every Officer is to provide an Orderly Book to enter the orders in as they issue every day regularly, that they may examine them often, and see they are duly complied with. Captain Bronaugh, Lieutenants Stewart, Blegg and Williams, sent Recruiting, and to Rendezvous at Alexandria, the 1st of December.

G:W.

